Citation Nr: 1216074	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a left arm disorder.

3.  Entitlement to service connection for a rash of the arms and back, to include as due to an undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected lumbar spine disability.

5.  Entitlement to an initial evaluation in excess of 10 percent prior to April 29, 2008, and 20 percent on and after April 29, 2008, for a service-connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs
ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served with the Army National Guard from September 1985 until September 2009, with periods of active duty from July 1986 to February 1987, September 1990 to July 1991, and from February 2003 to March 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

Certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  This system uses, instead of paper, a highly secured electronic repository to store and review documents involved in the claims process.  Although the majority of records from this claims file are associated with the physical, or paper, claims file, because some of the documents were added to the electronic version of this file as part of the virtual claims file, any consideration of this appeal must consider both the paper and virtual claims files.  The Board has reviewed all electronic and paper records associated with this file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, in the February 2012 supplemental statement of the case, the RO noted that in addition to the medical records in the paper claims file, it reviewed electronic VA medical records located in the Central Alabama Health Care System, dated from October 1, 2007 to April 21, 2011.  The paper claims file contains VA medical records through September 2009, although it appears that podiatry records dated in 2010 are also associated with the claims file.  The virtual claims file does not contain any VA medical records.  Thus, the Board finds that remand is required to either associate with the paper or virtual claims file VA medical records from 2009 to the current date.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all additional VA treatment records dated from September 2009 to the current date have been scanned and associated with the virtual claims file, or if unavailable, have been obtained and associated with the paper claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts made to obtain the records, a description of any further action VA will take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should inform the Veteran that he may provide alternative forms of evidence.  

2.  Thereafter, the AMC must prepare a memorandum specifically describing the records that are found in the virtual claims file, if any.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

